DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This quayle action addresses U.S. reissue application No. 16/437,695 (“695 reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is June 11, 2019 (“695 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 695 reissue Application is a reissue application of U.S. Patent No. 10,075,210 (“210 patent”) titled “MEASURING ANGLE OF INCIDENCE IN AN ULTRAWIDEBAND COMMUNICATION SYSTEM.”   The 210 patent was filed on Nov. 11, 2016 and assigned by the Office US patent application number 15/310,548 (“548 application”) and issued on Sep. 11, 2018 with claims 1-4 (“Originally Patented Claims”).
On Dec. 28, 2020, the Office mailed a non-final office action (“2020 Non-final Office Action”).   On Apr. 26, 2021, Applicant filed a response (“Apr 2021 Response”) to the 2020 Non-final Office Action.

II. PRIORITY CLAIMS
This section is the same as that in 2020 Non-final Office Action.

Based upon a review of the instant reissue application and 210 patent, the Examiner finds that the instant reissue application does not claim benefit to any foreign priority.  
The instant reissue application is reissue of the 210 patent which matures from §371 (c)(1) national stage application of  PCT/EP2014/060722 filed on May 23, 2014.

The 210 patent is a 371 of PCT/EP2014/060722 filed on May 23, 2014, which is continuation-in-part of 13/775,282, filed Mar. 28, 2013, now US Patent 8,760,334, which is a continuation-in-part of US application 12/885,517, now US Patent 8,437,432, which claims domestic benefit to provisional application 61/316,299 filed on Mar. 22, 2010.
The 210 patent is also a continuation-in-part of PCT/EP2013/070851, filed Oct. 7, 2013 which is continuation-in-part of US application 13/033,098, filed on Feb. 23, 2011, Now Patent 8,436,758,  which claims domestic benefit to provisional application 61/316,299 filed on Mar. 22, 2010.
However, based on a review of US Patent 8,760,334, US Patent 8,436,758, US Patent 8,437,432, PCT/EP2013/070851 and provisional application 61/316,299, the Examiner concludes that the limitations of claim 1 are not sufficiently supported in these applications.  Specifically, the limitations of two receivers and the steps [1], [3.2], [3.3], [4.2], [4.3] and [5]-[6] in claim 1 are not sufficiently disclosed by the above parent applications and the provisional application.  Because at least one of the claims of the instant reissue application is not sufficiently supported by the parent application, the effective filing date of the claims of the instant reissue application is the date of PCT/EP2014/060722, i.e., May 23, 2014.
Because the effective filing date of the instant application is on or after March 16, 2013, the present application is being examined under the AIA  first to file provisions.



III. OTHER PROCEEDINGS
This section is the same as that in 2020 Non-final Office Action.

Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 210 patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing litigation.  
Also based upon the Examiner's independent review of the 210 patent itself and the prosecution history, the Examiner finds that she cannot locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction.

IV. APR 2021 RESPONSE 
The Apr 2021 Response contained, among other things, “REMARKS” (“Apr 2021 Remarks”), “Application Data Sheet” (“Apr 2021 ADS”), and Amendment to the Claims (“Apr 2021 Claim Amendment”).   The Apr 2021 Claim Amendment amended claim 1 and canceled claim 4.  The instant reissue application is not a broadening reissue application.

V. STATUS OF CLAIMS
	In light of the above: 
Claims 1-3 are currently pending (“Pending Claims”).
Claims 1-3 are currently examined (“Examined Claims”).
No Claims is withdrawn.
Claim 4 is canceled.
	Regarding the Examined Claims and as a result of this Office action:
Claims 1-3 are allowed.
VI. SPECIFICATION OBJECTION

This section is the same as that in 2020 Non-final Office Action.

A. 	Amendment marking
	37 CFR 1.173 (d) states:
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:

(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.

In the 2019 Specification Amendment, Applicant uses strike-out for matter to be omitted.  However bracket should be used to enclose matter to be omitted.
Appropriate correction is required.

B. 	Notice
In order to facilitate compact prosecution, the Examiner has entered the 2019 Specification Amendment.  Nevertheless, should Applicant(s) submit any subsequent amendment that includes an incorrect or missing claim status identifier, incomplete listing, or incorrect markings, the Examiner may indicate that the amendment(s) are improper and therefore not completely responsive.  
VII. CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
Clock tracking loop: a closed circuit shown in Fig. 3 of the 210 patent and description associated with Fig. 3 of the 210 patent.
Loop: “(2) (signal-transmission  system  and  network  analysis)  A set of branches forming a closed current path, provided that the  omission  of  any  branch  eliminates  the  closed path. See also: mesh; signal; ground loop.” The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
Processing:  “Manipulation of data within a computer system. Processing is the vital step between receiving data (input) and producing results (output) – the task for which computers are designed.”  Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994.
Receiver: “1. Any device which receives a transmission signal.  2. Any portion of a telecommunications device which decodes and encoded signal into its desired form. 3. The earpiece portion of a telephone handset, which converts an alternating electric current into sound waves, usually through an electromagnet moving a diaphragm 4. An electronic component capable of collecting radio frequency broadcasts and reproducing them in their original audio and/or video form, e.g. a TV or radio receiver.” Newton' s Telecom Dictionary, 14th Expanded Edition, Telecom Books., October 1998.
Transmitter: “(1) (protective signaling) A device for transmitting a coded signal when operated by any one of a group of actuating devices. See also: protective signaling. (EEC/PE) [119]. (2) (radio) A device or circuit that generates high-frequency electric energy, controlled or modulated, which can be radiated by an antenna.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
Transceiver: “1: Any device that transmits and receives.”  Newton' s Telecom Dictionary, 14th Expanded Edition, Telecom Books, October 1998.

C.	Claims Not Invoking 35 U.S.C. §112 (f)
The Examiner finds that claims 1-3 do not invoke 35 U.S.C. §112 (f). For support of this position, the Examiner notes the following: 
Claims 1-3 are method claims.  First, the clock tracking loops in claims 1-3 are interpreted as circuits shown in Fig. 3.  Second, other than the clock tracking loops, claims 1-3 recite neither "step for" nor "means for," nor a generic placeholder for "step for" or "means for."  Therefore claims 1-3 fails Prong (A) as set forth in MPEP §2181 I.  Because claims 1-3 fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that claims 1-3 do not invoke 35 U.S.C. §112 (f) when the clock tracking loop is interpreted as the circuit shown in Fig. 3. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).

VIII. APPLICATION DATA SHEET
The Application Data Sheet filed on Apr. 26, 2021 is objected to because the domestic benefit information does not properly identify (i) 16/437,695 as a reissue application of the 210 patent, (ii) the 210 patent as a 371 of PCT/EP2014/060722, (iii) the 210 patent as a continuation-in-part of PCT/EP2013/070851, and (iv) PCT/EP2013/070851 as a continuation-in-part of US application 13/033,098.  See the Reissue Application Filing Guide at http://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9. 
The corrected ADS should comply with 37 CFR 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).  Applicant can also use the Corrected Web-based ADS. See the Quick Start Guide for Corrected Web-based ADS at https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf.
Applicant should additionally file, as a paper separate from its next response, a Request for Corrected Filing Receipt.  This is the best way to ensure that these changes are acted upon and corrected by the appropriate official.
	
IX. ALLOWABLE SUBJECT MATTER
Claims 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art on the record including Wang and McLaughlin et al fail to teach the limitations together with other limitations including “clock tracking loop” as interpreted as Section VII above and shown in Fig. 3 of the 210 patent:
[3.2] developing a first phase value as a function of the complex baseband impulse response of said received UWB signal;

 [3.3] correcting the first phase value by subtracting the phase of the first clock tracking loop; 

 [4.2] developing a second phase value as a function of the complex baseband impulse response of said received UWB signal; 

 [4.3] correcting the second phase value by subtracting the phase of the second clock tracking loop;

 [5] developing a phase difference value, α, as a function of the corrected first and second phase values.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

X. RESPONSE TO ARGUMENTS
A. 	Specification Objection
	The objection to the specification has not been addressed.  Therefore the objection to the specification has not been overcome.
B. 	Application Data Sheet
	The objection to the ADS has not been addressed.  Therefore the objection to the ADS has not been overcome.  In the ADS, the instant reissue application needs to be indicated as a “reissue of” the 210 patent.

C. 	Rejection under 35 USC 112(a)
	The rejection under 35 USC 112 (a) has been overcome in view of Applicant’s Apr 2021 Remarks and Apr 2021 Claim Amendment and is hereby withdrawn.

B. 	 Rejection under 35 USC 112(b)
	The rejection under 35 USC 112 (b) has been overcome in view of Applicant’s Apr 2021 Remarks and Apr 2021 Claim Amendment and by cancelling claim 4 and is hereby withdrawn.

XI. CONCLUSION
A.	 Quayle Action.
This application is in condition for allowance except for the following formal matters: 
The Apr 2021 ADS does not identify the instant reissue application as a reissue of the 210 patent (see Section VIII above) and the markings of 2019 Specification Amendment do not conform to 37 C.F.R. § 1.173 (d) (see Section VI above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 C.F.R. § 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. § 133).

B.	Reissue Application Reminders
Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

C.	Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicants are respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.

D.	 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The examiner can normally be reached on 571-272-7636.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yuzhen Ge/
Primary Examiner, Art Unit 3992





Conferees:
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the instant patent, or in the prior art.